who delivered the opinion of the Court, said the defendant ought to be allowed for his labor in preparing the ground for tillage, that is, the ground intended for Indian corn; but yet the plaintiff is entitled to recover, and recommended to the jury to give a verdict for *Page 35 
the plaintiff for the value of the use of the plantation, after deducting the value of the defendant's labor; which was done accordingly, and plaintiff had judgment.
Cited: King v. Foscue, 91 N.C. 119; Hayes v. Wrenn, 167 N.C. 230.
(18)